         Case 1:19-cr-00513-SHS Document 100 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                     19-CR-513 (SHS)
              V.

RAKIM BROWN,
                                                      ORDER
                             Defendant.



SIDNEY H. STEIN, U.S. District Judge.
    The Court has considered defendant's motion to suppress seeking to suppress both
physical evidence and statements associated with 1) an August 5, 2016 stop and search,
and 2) a December 7, 2017 stop and search. (Def.'s Mot., ECF No. 86.) Having
determined that an evidentiary hearing is warranted to resolve contested issues of
material fact, see United States v. Pena, 961 F.2d 333, 339 (2d Cir. 1992), IT IS HEREBY
ORDERED that a suppression hearing will take place on April 12, 2021 related to 1)
defendant's motion to suppress evidence associated with the August 5, 2016 stop and
search and 2) defendant's motion to suppress evidence obtained and statements made
as a result of the December 7, 2017 stop and search.
     The Court is also in receipt of defendant's letter dated February 26 requesting leave
to file an additional motion to suppress evidence obtained pursuant to a January 20,
2016 search of an apartment. (Def.'s Letter dated Feb. 26, 2021, ECF No. 94.) It is further
ordered that:
       1. The defense shall file its suppression motion related to the January 20, 2016
          search on or before March 12, 2021;
       2. The government's response is due on or before March 26, 2021;
       3. The Court shall hear any evidentiary issues related to this motion, if the
          Court determines such a hearing is necessary, on April 12, 2021.
Dated: New York, New York
       March 10, 2021

                                          SO ORDERED:
